--------------------------------------------------------------------------------

Exhibit 10.1
 
AGREEMENT FOR PURCHASE AND SALE OF LLC UNITS


THIS AGREEMENT FOR PURCHASE AND SALE OF LLC UNITS (this “Agreement”) is made and
entered into effective as of July 1, 2016 (the “Effective Date”), by and between
SHARPS COMPLIANCE, INC., a Texas corporation, a wholly-owned subsidiary of
SHARPS COMPLIANCE CORP. (“Purchaser”), and [REDACTED] and [REDACTED]
(collectively “Sellers”).  CITIWASTE, LLC, a New York limited liability
corporation (“Citiwaste”), joins in the execution of this Agreement as to
Sections 4, 6, 7, 9, and 10 hereof.


Recitals


WHEREAS, Sellers together are the owners of all of the issued and outstanding
units of Citiwaste, such units constituting one hundred percent (100%) of the
issued and outstanding membership interests of Citiwaste, with [REDACTED] owning
20% of the issued and outstanding membership interests of Citiwaste and
[REDACTED] owning 80% of the issued and outstanding membership interests of
Citiwaste (collectively the “LLC Units”);


WHEREAS, Sellers desire to sell to Purchaser, and Purchaser desires to purchase
from Sellers, all of the LLC Units and all of Sellers’ 100% interest in
Citiwaste, however that interest is memorialized, upon the terms and conditions
set forth herein; and


WHEREAS, Sellers, joined by Citiwaste, on the one hand, and Purchaser, on the
other hand, are making certain representations, warranties, and indemnities as
an inducement to each other to enter into this Agreement;


NOW, THEREFORE, for and in consideration of the respective representations,
warranties, and covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
agreed, the parties hereto agree as follows:


Agreement


Section 1.          Purchase of LLC Units.  Sellers agree to sell to Purchaser,
and Purchaser agrees to purchase from Sellers, at the Closing Date (as hereafter
defined), all of the LLC Units, constituting Sellers’ 100% membership interests
in Citiwaste, however that interest is memorialized. There are no formal
membership certificates. At the Closing, Sellers shall deliver this Agreement
executed and delivered to Purchaser and an Irrevocable Membership Interest Power
(Schedule I) which shall serve as confirmation and memorialization of the sale
contemplated hereby.  Thereafter, Sellers shall execute and deliver such
documents and instruments, and take such other actions, as Purchaser may
reasonably request to more fully vest in Purchaser full title to the LLC Units
and any and all other right, title, interest, claim, or demand of any kind that
Sellers may have in connection with the LLC Units .
 
1

--------------------------------------------------------------------------------

Section 2.          Closing and Closing Date.  The closing (the “Closing”) of
the Transaction shall occur on July 1, 2016, upon the mutual execution and
delivery of this Agreement (the “Closing Date”).  The Closing shall take place
remotely via the exchange of documents and signatures, on the Closing Date.  The
mutual obligations of Sellers and of Purchaser to close on the Closing Date and
pay the Aggregate Consideration are conditioned upon other express terms of this
Agreement.


Section 3.          Consideration.  At Closing, subject to the terms and
conditions of this Agreement, Purchaser shall pay to Sellers the “Aggregate
Consideration,” which shall be the amount of $9,000,000, allocable as follows:


A.    Stock certificate(s) or shares in a DRS-eligible book entry account
representing the number of duly authorized, validly issued, fully-paid and
non-assessable shares of unregistered Common Stock of Sharps Compliance Corp.,
equivalent to $800,000.00, based upon a market price equal to the 30-day average
closing price of the Common Stock through June 30, 2016 (the “Average Stock
Price”) shall be held in escrow by Purchaser for a period of one (1) year, i.e.,
until June 30, 2017, at which time the certificate representing said shares (the
“Escrow Shares”) shall be released from escrow and freely tradable, unless
Purchaser has received all or any portion of the Escrow Shares pursuant to and
in accordance with the indemnification procedure set forth in Section 9 hereof.


B.   The net balance of the Aggregate Consideration, as hereafter described,
will be paid to Sellers on the Closing Date as follows: (i) $7,000,000.00 by
wire transfer to Sellers’ attorney’s escrow account; and (ii) delivery of
certificates (the names to whom the certificates shall be issued will be
delivered by Sellers to Purchaser, and Purchaser will thereupon promptly deliver
said certificates) or shares in a DRS-eligible book entry account in the number
of duly authorized, validly issued, fully-paid and non-assessable shares of
Common Stock equivalent to $1,200,000.00, said Common Stock to be priced at the
Average Stock Price.  The unregistered stock delivered hereunder at Closing will
have the following sales restrictions: (a) Stock having a value of $1,000,000
may be sold under Rule 144 of the Securities Act of 1933, as amended (“Rule
144”), six months after the Closing Date, and (b) the remaining Stock having a
value of $200,000 will be subject to a lock-up (the “Lock-Up”) and  may be sold
under Rule 144 twelve months after the Closing Date, assuming that any such sale
of Common Stock complies with the applicable provisions of Rule 144 at the time
of such sale and any other applicable federal and state securities laws. Sellers
shall in all respects be responsible for any such compliance with Rule 144 and
other applicable federal and state securities laws. Certificates or shares in a
DRS-eligible book entry account representing the Common Stock in escrow on June
30, 2017, less any reduction thereof in accordance with the indemnification
procedure set forth in Section 9 below will be delivered to Sellers by personal
delivery, or nationally recognized overnight courier or by crediting the
applicable DRS-eligible book entry account of the Sellers. Purchaser shall also
execute and deliver such other documents and instruments, and take such other
actions, as Sellers may reasonably request to more fully vest in Sellers perfect
title to the Aggregate Consideration.
 
2

--------------------------------------------------------------------------------

The Aggregate Consideration is paid in exchange for 100% ownership of the LLC
Units. Amounts that may be owing to Sellers or their relatives and affiliates
will not be paid as Aggregate Consideration, except as included in Schedules C
or D.  However, all of Citiwaste’s liabilities and payables as of the Closing
Date and listed on Schedule C will be assumed by Purchaser, unless expressly
excluded from assumption on the Schedules.


Section 4.          Representations and Warranties by Sellers and Citiwaste. 
Sellers and Citiwaste represent and warrant to Purchaser as follows:
 
(a)         Title to the LLC Units.  Sellers have good, absolute, and marketable
title to one hundred percent (100%) of the LLC Units of Citiwaste, free and
clear of all liens, claims, encumbrances, and restrictions of every kind, and
under Citiwaste’s Operating Agreement have the complete and unrestricted right,
power, and authority to sell, transfer, and assign the LLC Units pursuant to
this Agreement.  The delivery of the LLC Units to Purchaser will vest Purchaser
with good, absolute, and marketable title to all of the LLC Units of Citiwaste,
free and clear of all liens, claims, encumbrances, and restrictions of every
kind.


(b)          Organization.  Citiwaste is a duly organized and validly existing
New York limited liability corporation, in good standing, with all requisite
corporate power and authority to own or lease its properties and conduct its
business as now owned, leased, or conducted, and to execute, deliver, and
perform this Agreement as to Sections 4, 6, 7, 9, and 10, and each instrument,
document, or agreement required hereby to be executed and delivered by it at, or
prior to, the Closing.  True and complete copies of Citiwaste’s Operating
Agreement and Articles of Organization of Citiwaste have been provided to
Purchaser.  Citiwaste is duly qualified as a foreign business entity in good
standing in each jurisdiction where the nature of its activities or its
properties owned or leased makes such qualification necessary.  Citiwaste has no
subsidiaries or any direct or indirect equity interest in any other firm,
corporation, or business enterprise.


(c)          Capitalization.  Citiwaste is authorized by its organizational
documents and its Operating Agreement to have issued the LLC Units covered by
this Agreement.  There are no outstanding warrants, options, contracts,
commitments, warranties, agreements, or other rights of any character affecting
or relating in any manner to the issuance of Citiwaste’s LLC Units or other
securities, or entitling anyone to acquire Citiwaste’s LLC Units or other
securities, or entitling anyone to vote or direct the vote of the members of
Citiwaste on any matters, elect any member of the board of directors or
governing body of Citiwaste, participate in or receive any interest in the
revenues, earnings, or proceeds of a sale, or otherwise receive distributions in
the event of a liquidation or dissolution of Citiwaste, except as shown on
Schedule G.
   
(d)         Indebtedness.  Sellers and Citiwaste have delivered to Purchaser
true copies of all instruments relating to Citiwaste’s long-term and short-term
indebtedness as of July 1, 2016, and Citiwaste is not in any default or
violation of any provision of any of its outstanding long-term or short-term
indebtedness, except as is disclosed herein or on Schedule C hereto. Sellers and
Citiwaste affirm that there is no other third-party debt or debt from Citiwaste
to officers, employees, or agents of Citiwaste except as is explicitly disclosed
herein or in the Schedules hereto.
 
3

--------------------------------------------------------------------------------

(e)          Title to and Conveyance of Property.  Except as set forth on
Schedule B, as to liens, Citiwaste has good, absolute, and marketable title to
all items shown on Schedule B hereto, which include all its equipment, permits,
licenses, leaseholds, eleven vehicles (seven of which are leased, as shown on
the Schedule), customer contracts, receivables, furniture, intellectual
property, and any goodwill that may be otherwise associated with the Company’s
assets.  To Sellers’ knowledge, Citiwaste has not been threatened with any
action or proceeding under any building or zoning ordinance, regulation, or law.
Purchaser acknowledges and agrees that no Citiwaste bank accounts will be
included in assets purchased by Purchaser, except that one (1) bank account,
[REDACTED] Bank Account Number [REDACTED] will remain open with a minimal amount
of cash remaining in the account.


(f)           Intellectual Property.  To the best of Sellers’ knowledge and
belief, Citiwaste owns, possesses, and has good title to, all copyrights,
trademarks, trademark rights, patents, patent rights, and licenses necessary for
the conduct of its business.  Citiwaste and Sellers represent and warrant that,
to their knowledge, they have received no notice of a pending lawsuit or claim
against Sellers or Citiwaste asserting that Citiwaste (i) does not own the
rights to its name or (ii) is infringing on the intellectual property rights of
any other person as a result of Citiwaste’s use of its name.  To the best of
Sellers’ knowledge and belief, Citiwaste is not infringing upon or otherwise
acting adversely to the rights of any person under, or in respect to, any
copyrights, trademarks, trademark rights, patents, patent rights, or licenses
owned by any person or persons, and there is no claim or pending or threatened
action with respect to such rights.


(g)          Taxes, Tax Returns, and Audits.  Any and all taxes of any kind,
payable to any taxing entity, which have accrued before the Closing Date are the
sole responsibility of Citiwaste and Sellers, and will be, or have been, paid by
them.  Except as hereafter set forth, to the best of Sellers’ knowledge,
Citiwaste has duly filed all federal, state, and local tax returns required to
be filed by it (“Tax Returns”) and has paid all federal, state, and local taxes
required to be paid with respect to the periods covered by such Tax Returns.  To
the best of Sellers’ knowledge, none of the Tax Returns of, or with respect to,
Citiwaste have been audited by any applicable governmental authority, or the
applicable statute of limitations has expired, for all periods up to and
including the Closing Date.  There is no claim against Citiwaste for any taxes,
and no assessment, deficiency, or adjustment has been asserted or proposed with
respect to any Tax Returns of or with respect to Citiwaste. Any and all payroll
tax liabilities or liabilities under or an account of any issued IRS Form 1099’s
of Citiwaste which have accrued before the Closing Date are the sole
responsibility of Citiwaste and Sellers, and Citiwaste and Sellers represent
that all such liabilities are current. Notwithstanding anything hereinabove to
the contrary, Purchaser acknowledges and agrees that individual state sales tax
is paid in accordance with state-by-state requirements on an ongoing basis
(i.e., estimated monthly with the difference paid quarterly), and will continue
to be paid in such manner by Purchaser after Closing.
 
4

--------------------------------------------------------------------------------

(h)          Litigation.  There are no legal actions, suits, arbitrations, or
other legal administrative or other governmental proceedings pending or, to the
best of Sellers’ knowledge, threatened against Citiwaste or its respective
properties, assets, or business, except as are expressly disclosed on Schedule E
hereto, including vehicular tickets.


(i)           No Brokers or Finders.  Neither Citiwaste nor Sellers has incurred
any liability to any broker, finder, or agent for any fees, commissions, or
similar compensation with respect to the transaction contemplated by this
Agreement, as Achelous Partners, LLC (including [REDACTED]), Purchaser’s
investment banker, is being compensated by Purchaser.


(j)           Certain Agreements.  Neither Citiwaste nor Sellers is a party to,
or bound by, any contract, agreement, or organizational document which purports
to restrict, by virtue of a non-competition, territorial exclusivity, or other
provision covering such subject matter, purportedly enforceable by a third party
against Citiwaste or Sellers, or any of the officers,  directors, or members of
Citiwaste, the scope of the business or operations of Citiwaste, or any of its
officers, directors, or members who will be offered employment with Citiwaste
after the Closing Date, geographically or otherwise.  Further, no employee,
officer, director or member, has any interest in any property, tangible or
intangible, including, without limitation, patents, trade secrets, other
confidential business information, intellectual property, trademarks, service
marks, or trade names, used in or pertaining to the business of Citiwaste,
except for the normal rights of employees.  As to certain employees of Citiwaste
who will be offered continued employment with Citiwaste by Purchaser, i.e.,
[REDACTED] and [REDACTED], Sellers will use best efforts to assist Purchaser in
retaining these employees after the Closing Date.


(k)          Material Contracts and Commitments.  Citiwaste has provided to
Purchaser:  (i) a list of material contracts to which Citiwaste is a party or by
which its property is bound (the “Material Contracts”); (ii) a list of all
guarantees of, or agreements to indemnify or be contingently liable for, the
payment or performance by any person or entity to which Citiwaste is a party
(the “Guarantees”); and (iii) a list of all contracts or other formal or
informal understandings between Citiwaste and any of its officers, directors,
employees, agents, members, or shareholders or their affiliates (the “Related
Party Agreements”).  True, accurate, and complete copies of each Material
Contract, Guarantee, and Related Party Agreement have been heretofore furnished
to Purchaser.  Citiwaste and, to the knowledge of Sellers, each other party
thereto, have performed the obligations required to be performed by them to date
and are not in default or alleged to be in default under any of the Material
Contracts, Guarantees, or Related Party Agreements, and there exists no event,
condition, or occurrence which, after notice or lapse of time, or both, would
constitute such a default.  All of the Material Contracts, Guarantees and
Related Party Agreements are valid, in full force and effect, and, to the
knowledge of the Sellers, enforceable against the other parties thereto in
accordance with their respective terms.  The Material Contracts, Guarantees, and
Related Party Agreements are disclosed on Schedule D hereto.
 
5

--------------------------------------------------------------------------------

(l)           Insurance.  To Sellers’ knowledge, all policies of insurance are
currently in full force and effect relating to the business or operations of
Citiwaste (true and complete copies of which have been furnished to Purchaser). 
Citiwaste is presently insured, and since the inception of operations by
Citiwaste has been insured, against such risks as companies engaged in the same
or substantially similar business would, in accordance with good business
practice, customarily be insured.  Citiwaste has given in a timely manner to its
insurers all notices required to be given under such insurance policies with
respect to all claims and actions covered by insurance, and no insurer has
denied coverage of any such claims or actions or reserved its rights in respect
of or rejected any of such claims.  Citiwaste has not received any notice or
other communication from any such insurer canceling or materially amending any
of such insurance policies, and no such cancellation is pending or threatened. 
The execution of this Agreement and the consummation of the transaction
contemplated hereby will not cause such insurance policies to lapse, terminate,
or be canceled, and will not result in any party thereto having the right to
terminate or cancel such insurance policies. There are no insurance claims
pending or, to the best of Sellers’ knowledge, threatened against Citiwaste or
its business, except as are expressly disclosed on Schedule E hereto.


(m)          Environmental and Regulatory Matters.  To Sellers’ and Citiwaste’s
knowledge:



 
(i)
Citiwaste has complied with and is currently in compliance with all
Environmental Laws (as defined below) (including all permits and authorizations
required under Environmental Laws) pertaining to any of the properties and
assets of Citiwaste, including any owned or leased personal or real property, or
to the use or ownership thereof, or to any property presently or previously used
in connection with the business of Citiwaste.  No violation of any Environmental
Law is being alleged or threatened or has at anytime been alleged or threatened
relating to any of the properties and assets of Citiwaste or in connection with
the use or ownership thereof, or to any property presently or previously used in
connection with the business of Citiwaste.

 
6

--------------------------------------------------------------------------------

(ii) Citiwaste has complied with and is currently in compliance and operating in
accordance with all local, state, and federal laws, rules, and regulations to
which Citiwaste’s business is subject, including, but not limited to, all local,
state, and federal requirements concerning the licensing and permitting of
Citiwaste’s vehicles, equipment, and Premises.

 

(iii) Citiwaste has complied with and is currently in compliance and operating
in accordance with all requirements of the New York Business Integrity
Commission. Purchaser and Sellers agree that the Business Integrity Commission
filings relating to the transaction contemplated hereby will be jointly
coordinated between Purchaser and Sellers.

 

(iv) Neither Citiwaste, nor any properties or assets of Citiwaste, including any
owned or leased personal or real property, nor any property presently or
previously used in connection with the business of Citiwaste, is subject to, and
neither Seller nor Citiwaste has taken any action that will result in, any lien,
liability, or obligation arising out of (1) environmental conditions on, under,
or about the properties and assets of Citiwaste, including any owned or leased
personal or real property, at the present time or in the past, including, the
air, soil and groundwater conditions at such properties, or (2) the past or
present use, handling, treatment, generation, storage, disposal, release or
threatened release of any Hazardous Materials (as defined below), respectively.

 

(v) Sellers have disclosed and made available to Purchaser all information,
including true, correct, and complete copies of all studies, analyses, and test
results, if any (collectively, the “Reports”), in their possession, custody, or
control, or otherwise known to Sellers, relating to (1) the environmental
conditions on, under or about any the properties and assets of Citiwaste,
including any owned or leased personal or real property, at the present time or
in the past, including, the air, soil and groundwater conditions at such
properties, (2) any Hazardous Materials used, handled, treated, generated,
stored, disposed of or transported away from the business of Citiwaste or
released by Citiwaste or any other person or entity (including third parties)
on, under, about or from any of the properties and assets of Citiwaste,
including any owned or leased personal or real property, at the present time or
in the past, in connection with the business of Citiwaste, and (3) any
violations or notices of default issued by any local, state, or federal
regulatory body to which Citiwaste or its business operations are subject.

 
7

--------------------------------------------------------------------------------

(vi) Neither Citiwaste, nor Sellers, nor any of the properties and assets of
Citiwaste, including any owned or leased personal or real property, at the
present time or in the past, is subject to any outstanding order from, or
contractual or other obligation with, any third party in respect of which
Citiwaste, Sellers, or Purchaser may be required to incur costs arising from the
release or threatened release of Hazardous Materials.  Neither Sellers nor
Citiwaste has entered into any contractual or indemnification obligation with
any third party pursuant to which any of them assumed responsibility for, either
directly or indirectly, the remediation of any condition arising from or
relating to the release or threatened release of Hazardous Materials.




(vii) For purposes of this Agreement, “Environmental Laws” means all federal,
state, and local statutes, laws, rules, regulations, codes, ordinances, orders,
standards, permits, licenses, actions, policies, and requirements (including
consent decrees, judicial decisions, and administrative orders) relating to
protection, preservation, or conservation of the environment and public or
worker health and safety, all as amended, hereafter amended, or reauthorized. 
For purposes of this Agreement, “Hazardous Materials” means (1) hazardous
substances, as defined by the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. §§ 9601 et seq.; (2) hazardous wastes as defined by
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; (3)
petroleum, including without limitation, crude oil or any fraction thereof which
is liquid at standard conditions of temperature and pressure (60 degrees
Fahrenheit and 14.7 pounds per square inch absolute); (4) any radioactive
material, including, without limitation, any source, special nuclear, or
by-product material as defined in 42 U.S.C. §§ 2011 et seq.; (5) asbestos in any
form or condition; (6) any polychlorinated biphenyls; and (7) any other
material, substance, or waste to which liability or standards of conduct may be
imposed under any Environmental Laws.

 
(n)          Absence of Changes and Ordinary Course Operations.  There has not
been, since May 16, 2016, any material adverse change with respect to the
business, assets, results, or operations, prospects, or condition (financial or
otherwise) of Citiwaste.  Since May 16, 2016, Citiwaste has not engaged in any
transaction or conduct of any kind which would have a material adverse affect on
the business, assets, results, or operations, prospects, or condition (financial
or otherwise) of Citiwaste.  All of Citiwaste’s actions and inactions since May
16, 2016, have been in the ordinary course of its business as was conducted
prior to May 16, 2016.
 
8

--------------------------------------------------------------------------------

(o)_        Accredited Investor. Notwithstanding anything herein to the
contrary, each Seller hereby represents and warrants to Purchaser, that (i) the
Common Stock being acquired by such Seller is acquired for investment purposes
only for its own account and not with a view to or in connection with any
distribution, re-offer, resale, or other disposition not in compliance with the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(the “1933 Act”) and applicable state securities laws; (ii) such Seller is an
“accredited investor” within the meaning of Regulation D promulgated under the
1933 Act; (iii) such Seller, alone or together with its representatives,
possesses such expertise, knowledge and sophistication in financial and business
matters generally, and in the type of transactions in which Purchaser proposes
to engage in particular, that it is capable of evaluating the merits and
economic risks of acquiring and holding such Seller’s Common Stock; (iv) such
Seller has had access to all of the information with respect to such Seller’s
Common Stock that such Seller deems necessary to make a complete evaluation
thereof, and has had the opportunity to question Purchaser concerning such
Seller’s Common Stock; (v) the decision of such Seller to acquire such Seller’s
Common Stock for investment has been based solely upon the evaluation made by
such Seller; (vi) such Seller is aware that such Seller must bear the economic
risk of its investment in Purchaser for an indefinite period of time because the
Common Stock has not been registered under the 1933 Act or under the securities
laws of various states, and therefore, cannot be sold unless the Interest is
subsequently registered under the 1933 Act and any applicable state securities
laws or an exemption from registration is available; (vii) such Seller is aware
that only Purchaser can take action to register the Common Stock and Purchaser
is under no such obligation and does not propose to attempt to do so; (viii)
such Seller is aware that the Agreement provides restrictions on the ability of
the such Seller to sell, transfer, assign, mortgage, hypothecate, or otherwise
encumber such Seller’s Common Stock; and (ix) such Seller neither is nor will it
be obligated for any finder’s fee or commission in connection with such Seller’s
investment in Purchaser.


(p)          Disclosure.  To the best of Sellers’ knowledge, no representation
or warranty made by Sellers in this Agreement or in any writing furnished or to
be furnished pursuant to this Agreement, contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
required to make the statements not misleading.


(q)          Assets and Liabilities.  In addition to the foregoing
representations, the assets and liabilities of Citiwaste are as listed and
disclosed on Schedules B and C hereto, which disclosures are true and complete
in all material respects.


 (r)          Vehicles and Drivers.  All of Citiwaste’s vehicles and drivers are
properly and validly certified with respect to all applicable state, federal,
and local laws, rules, and regulations.
 
9

--------------------------------------------------------------------------------

Section 5.          Representations and Warranties of Purchaser.  Purchaser
represents and warrants to Sellers that:


(a)          Organization.  Purchaser is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Texas with all
requisite power and authority to execute, deliver, and perform this Agreement
and each instrument required hereby to be executed and delivered by it at the
Closing.


(b)          Authorization.  The execution and delivery by Purchaser of this
Agreement, the performance by Purchaser of its obligations pursuant to this
Agreement, and the execution, delivery, and performance of each instrument
required hereby to be executed and delivered by Purchaser at the Closing have
been duly and validly authorized by all requisite action on the part of
Purchaser.  This Agreement has been, and each instrument, document, or agreement
required hereby to be executed and delivered by Purchaser at, or prior to, the
Closing will then be duly executed and delivered by Purchaser.  This Agreement
constitutes, and, to the extent it purports to obligate Purchaser, each such
instrument, document or agreement will constitute (assuming the due
authorization, execution, and delivery by each other party thereto), the legal,
valid and binding obligation of Purchaser, enforceable against it in accordance
with its terms.


(c)          Litigation.  There are no legal actions, suits, arbitrations, or
other legal administrative or other governmental proceedings pending or, to the
best of Purchaser’s knowledge, threatened against Purchaser or its properties,
assets, or business.


(d)          Approvals.  No filing or registration with, and no consent,
approval, authorization, permit, certificate, or order of any court or
government authority is required by any applicable law, order, rule, or
regulation of any court or governmental authority to permit, execute, deliver,
or consummate the transaction contemplated by this Agreement or any instrument
required hereby to be executed and delivered by Purchaser at or prior to the
Closing.


(e)          Brokers or Finders.  Purchaser has engaged the services of an
investment banker in connection with the transaction contemplated by this
Agreement, but that engagement will have no adverse effects upon Purchaser,
Sellers, or Citiwaste. Purchaser shall pay all fees and all expenses relating to
its engagement of the Purchaser’s investment banker.


(f)          Employment.  Contemporaneously with the execution of this
Agreement, Purchaser will enter into employment agreements with [REDACTED] and
[REDACTED] which will include employment and post-employment non-competition and
non-disclosure covenants, and the execution of these employment agreements is a
condition precedent to consummation of the transaction contemplated hereby. 
These employment agreements are disclosed in Schedules A-1 and A-2.  Purchaser
will also offer employment (not under employment agreements) to all other the
persons listed upon Schedule A.
 
10

--------------------------------------------------------------------------------

(g)          Bonds and Guarantees.  Purchaser acknowledges that Sellers may have
personally guaranteed leases and provided bonds in connection with certain
Citiwaste performance obligations. After closing and upon their renewals,
Purchaser will replace said guarantees and bonds, and terminate Sellers’
guarantees and bonds.


(h)          Disclosure.  To the best of Purchaser’s knowledge, no
representation or warranty made by Purchaser in this Agreement, or in any
writing furnished or to be furnished pursuant to this Agreement, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state any material fact required to make the statements not misleading. Sharps
Compliance Corp. is current in its filings with the Securities and Exchange
Commission (“SEC”), and none of such SEC filings contain any untrue statement of
a material fact, or omit to state any material fact required to make the
information contained therein not misleading.


Section 6.          Access to Records. Sellers confirm that, from May 16, 2016
until the Closing Date, Sellers have caused Citiwaste to allow Purchaser full
access to all of Citiwaste’s business operations, properties, books, files, and
records, including operational, financial, regulatory, customer, human resource,
tax, accounting and business records, and other applicable contracts and other
legal, environmental, or regulatory documents and inspections, and has made full
disclosure of all material records of Citiwaste.


Section 7.          Conditions Precedent to Obligations of Purchaser.  The
obligation of Purchaser to consummate the Transaction contemplated hereby is
also subject to the fulfillment at or prior to the Closing Date of the following
conditions:


(a)          Representations and Warranties.  The representations and warranties
of Citiwaste and Sellers contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date, and there are no errors,
misstatements, or omissions in the representations and warranties made in
Section 4 by Citiwaste or Sellers which, alone or in the aggregate, have or
could have a material adverse effect on Citiwaste, Sellers, or the LLC Units;
all of the terms, covenants and conditions of this Agreement to be complied with
and performed by Sellers on or before the Closing Date shall have been duly
complied with and performed in all material respects; a certificate to the
foregoing effect dated the Closing Date and signed by Sellers , and a copy of
the resolutions of Citiwaste’s Manager approving the terms of this Agreement as
to Citiwaste as to Section 4 are attached hereto as Schedule H;


(b)          No Errors. [Included in subsection (a) above.]
 
11

--------------------------------------------------------------------------------

(c)          Delivery of the LLC Units.  Sellers shall have assigned and
delivered to Purchaser a lawful and effective assignment of the LCC Units, in
form and substance satisfactory to counsel for Purchaser, in the form annexed
hereto as Schedule I hereof;


(d)          No Material Adverse Changes.  Since May 16, 2016, no material
adverse change in the business, condition (financial or otherwise), assets,
operations, or prospects of Citiwaste shall have occurred, and Citiwaste shall
not have suffered any damage, destruction, or loss (whether or not covered by
insurance) materially adversely affecting the properties or business of
Citiwaste, and a certificate to such effect set forth on Schedule H hereof;


(e)          Resignation of Managers and Officers of Citiwaste.  On or before
the Closing Date, each Manager and officer, save and except [REDACTED] and
[REDACTED], of Citiwaste shall have delivered to Citiwaste his or her
resignation as Managers and officers of Citiwaste, as the case may be, effective
the Closing Date, from all positions held by such person with Citiwaste, as set
forth in the Company Resolution attached hereto on Schedule H hereof;


(f)           Litigation.  At Closing, there shall be no pending or threatened
claims or litigation determined to be material by Purchaser, at its sole
discretion, which have or may have a material adverse effect on Citiwaste or its
business, except as are expressly disclosed herein or on Schedule E hereof;


(g)          Landlord Consent.  Citiwaste, LLC, and FMA FARRAGUT ROAD LLC, an
affiliate of Sellers, and the landlord (the “Landlord”) of the premises used by
Citiwaste (and the premises pertaining to the transfer station operated under
the permit of CMW INDUSTRIES, LLC) located at 100-02 Farragut Road, Brooklyn,
New York (the “Premises”), shall  mutually execute and deliver a Lease for the
Premises depicted upon Annex A hereto as highlighted in green, blue, and with a
red-lined enclosure, with the following basic terms: (i) an initial one-year
term, with two consecutive five-year options granted to Citiwaste, at
Citiwaste’s sole option, provided that Citiwaste has not been in uncured default
during the prior term, (ii) with fixed monthly rental payments of $17,500.00
through the initial term, increased by 3% annually on a cumulative basis on the
anniversary of each lease year, and in each option term, and (iii) sufficient
parking spaces to service and accommodate the eleven trucks Citiwaste is
acquiring (by providing non-exclusive use of that portion of Annex A highlighted
in yellow) will be provided to allow Citiwaste to operate efficiently and in
compliance with all local and state regulations in accordance with past
practice. The Lease shall also provide that during the one-year term of the
Lease and any subsequent terms if Citiwaste’s option(s) are exercised, CMW
INDUSTRIES, LLC, shall be permitted to use the Transfer Station portion of the
Premises, shown on Annex A highlighted in green, along with Citiwaste, and
Citiwaste shall compensate CMW INDUSTRIES, LLC’s costs incurred in connection
with Citiwaste’s nonexclusive use by paying to CMW INDUSTRIES, LLC, all of its
actual operating costs of the Transfer Station portion only (i.e., labor costs,
insurance, equipment maintenance, and such other operating expenses as are
directly related to CMW INDUSTRIES, LLC’s use of the Transfer Station). If
Citiwaste terminates, or does not renew, the Lease after the initial one-year
term, Citiwaste shall nevertheless be permitted to continue its nonexclusive use
of the Transfer Station portion of the Premises, as a licensee from FMA Farragut
Road LLC to it, shown on Annex A highlighted in green, so long as it continues
to pay $7,500 monthly (increased by 3% annually) to FMA Farragut Road LLC, and
to pay CMW INDUSTRIES, LLC’s operating costs as are described herein.
 
12

--------------------------------------------------------------------------------

(h)          Employment Agreements.   Employment Agreements of [REDACTED] and
[REDACTED] have been mutually executed and delivered.


Section 8.          Conditions Precedent to Obligations of Sellers.  The
obligation of Sellers to consummate the transaction contemplated hereby is
subject to the fulfillment at or prior to the Closing Date of the following
conditions:


(a)          Representations and Warranties. The representations and warranties
of Purchaser contained in this Agreement shall be true and correct in all
respects as of the date when made and as of the Closing Date as though such
representations and warranties had been made at and as of the Closing Date, all
the terms, covenants and conditions of this Agreement to be complied with and
performed by Purchaser on or before the Closing Date shall have been duly
complied with and performed in all material respects; and a certificate to the
foregoing effect dated the Closing Date and signed by the chief executive
officer of Purchaser shall have been delivered to Sellers, in the form annexed
hereto as Exhibit J hereof.


(b)          Landlord Consent.  The Lease described in Section 7 above shall
have          been mutually executed and delivered


Section 9.          Indemnification.


(a)         By Sellers.  Sellers agree to indemnify, defend, and hold Purchaser
harmless from, against, and in respect of, all damages.  “Damages,” as used in
this Section 9(a), shall include any claims, actions, demands, losses, costs,
expenses, liabilities (joint or several), penalties, unpaid taxes, and damages,
including attorneys’ fees, resulting to Purchaser from (i) any material
inaccurate representation made by Sellers or Citiwaste in this Agreement, (ii)
any material breach of any of the warranties made by Sellers or Citiwaste in
this Agreement, and (iii) any material breach or default in the performance by
Sellers of any of the covenants to be performed by Sellers under this Agreement
relating to the confidentiality, non-solicitation, or non-competition provisions
under this Agreement, including without limitation the provisions of Section 13
or 14 hereof).  Sellers shall reimburse Purchaser for any payments made by
Purchaser that are based on the judgment of any court of competent jurisdiction
or pursuant to a bona fide compromise or settlement of claims, demands, or
actions, in respect of any Damages to which the foregoing indemnity relates. 
Purchaser agrees to give Sellers prompt written notice of any litigation
threatened or instituted against Purchaser or Citiwaste that might constitute
the basis of a claim for indemnity hereunder by Purchaser against Sellers. 
Sellers shall have the right to participate in the defense thereof and to be
represented, at the sole expense of Sellers, by counsel to be selected by
Sellers.  Purchaser shall not compromise or settle any such claim without the
prior consent of Sellers if the effect of any such compromise or settlement
would require indemnification by Sellers for all or any part of the amount of
said compromise or settlement. Any reimbursements to be made by Sellers under
this Section 9 shall be made, subject to Seller’s first rights to participate in
the defense of any claim and to its prior consent to any compromise or
settlement, by Purchaser’s retention, of such Escrow Shares as are equivalent to
the amount(s) to be reimbursed, based on the Average Stock Price.
 
13

--------------------------------------------------------------------------------

(b)          By Purchaser.  Purchaser agrees to indemnify, defend, and hold
Sellers harmless from, against, and in respect of, all damages.  “Damages,” as
used in this Section 9(b), shall include any claims, actions, demands, losses,
expenses, liabilities (joint and several), penalties, and damages, including
attorneys’ fees resulting to Sellers from (i) any inaccurate representation made
by Purchaser in this Agreement, (ii) any breach of any of the warranties made by
Purchaser in this Agreement, and (iii) any breach or default in the performance
by Purchaser of any of the covenants to be performed by Purchaser under this
Agreement.  Purchaser shall reimburse Sellers for any payment made by Sellers
after the Closing Date that is based on the judgment of any court of competent
jurisdiction or pursuant to a bona fide compromise or settlement of claims,
demands, or actions in respect of any Damages to which the foregoing indemnity
relates.  Sellers agrees to give Purchaser prompt written notice of any
litigation threatened or instituted against Sellers that might constitute the
basis of a claim for indemnity hereunder by Sellers against Purchaser. 
Purchaser shall have the right to participate in the defense thereof and to be
represented, at the sole expense of Purchaser, by counsel to be selected by
Purchaser.  Sellers shall not compromise or settle any such claim without the
prior consent of Purchaser if the effect of any such compromise or settlement
would require indemnification by Purchaser for all or any part of the amount of
such compromise or settlement.


(c)          De Minimis Claims. Purchaser agrees that it will not exercise its
rights under this Section 9, unless and until the amounts due hereunder exceed
$25,000, and then only for liabilities that exceed $25,000 which are covered by
this Section 9.
 
(d)          Limitation on Damages. Purchaser and Sellers acknowledge and agree
that the term “Damages” shall include only direct and actual damages, and in no
event any indirect or consequential damages or loss of profits.
 
14

--------------------------------------------------------------------------------

(e)           Limitation on Indemnification.   The provisions of Sections 9(a)
and 9(b) shall terminate and expire one (1) year after the Closing Date.


Section 10.        Records of Citiwaste. For a period of three (3) years
following the Closing Date, Sellers, in connection with any tax audits, shall be
entitled to inspect the books of account and records of Citiwaste pertaining to
all periods before the Closing Date.


Section 11.        Expenses.  Each of the parties to this Agreement shall be
responsible for their respective costs associated with the transaction
contemplated by this Agreement.   The provisions of this Section 11 shall
survive any termination of this Agreement and be enforceable for a period of one
(1) year after the Closing Date.


Section 12.        Publicity; Financial Statements. Purchaser and Sellers (i)
acknowledge that Purchaser is required, by the rules and regulations of the
Securities and Exchange Commission (“SEC”), to make public disclosure of this
Agreement and the transactions contemplated hereby, and (ii) agree to cooperate
and to use their best efforts to obtain permission from the SEC to redact
personal information relating to Sellers individually. Any proposed publicity
relating to the transaction (including without limitation press releases) will
at all times be subject to the prior approval of Purchaser and Sellers.
Additionally, Purchaser and Seller acknowledge that Purchaser will be required
by the SEC rules and regulations to make public certain audited and pro forma
financial statements of Citiwaste.  Sellers will fully cooperate with Purchaser
and Sellers’ auditors with respect to preparing any financial statements of
Citiwaste required by the SEC, which will be prepared at Purchaser’s sole cost
and expense.


Section 13.        Nonsolicitation.


As a direct and indispensable part of the consideration for this Agreement to
Purchaser, upon which Purchaser has relied and does rely, and for the Aggregate
Consideration paid by Purchaser to Seller [REDACTED], individually, under this
Agreement, Seller [REDACTED] agrees that for five years after the Closing Date,
Seller [REDACTED] shall not, either directly or through others, (a) recruit,
solicit, or attempt to recruit or solicit any employee, consultant, or
independent contractor of either Citiwaste or Purchaser to become an employee,
consultant, or independent contractor to or for any Competing Business, or (b)
solicit on behalf of a Competing Business any customers of either Citiwaste or
Purchaser with whom Seller [REDACTED] had contact, or whose identity he learned
as a result of his employment with Citiwaste.  For purposes of this Agreement, a
customer is any person or entity to which either Citiwaste or Purchaser has
provided goods or services during Seller [REDACTED] employment with Citiwaste. 
For purposes of this Agreement, a “Competing Business” shall refer to any
business located within that area which is within a 250-mile radius of the
location of Citiwaste’s principal facility in Brooklyn, New York, which provides
medical, pharmaceutical, and hazardous waste services for medical and healthcare
facilities and any other type of facilities currently being serviced by
Citiwaste (i.e., funeral homes, nursing homes, etc.),  and the reselling of
sharps containers and the brokering of any services described above, but shall
in no event or for any reason be deemed to include hazardous waste services in
general, including without limitation hazardous waste hauling, hazardous waste
distillation, nor the ownership and operation of transfer stations (unless, with
respect to transfer stations, Purchaser purchases CMW Industries, LLC, an
affiliate of Sellers, pursuant to a separate agreement, in which event Sellers
shall not provide transfer station services to generators of medical waste).
Notwithstanding anything hereinabove to the contrary: (i) the radius restriction
contained in this paragraph relating to hazardous waste services for medical
facilities shall be 75 miles, and not 250 miles; and (ii) Sellers shall be
entitled to provide hazardous waste services in connection with waste generated
by medical facilities, if performed on behalf of third-party haulers, or parties
which did not generate such waste.
 
15

--------------------------------------------------------------------------------

Section 14.        Non-Competition.


As a direct and indispensable part of the consideration for this Agreement to
Purchaser, upon which Purchaser has relied and does rely, and for the Aggregate
Consideration paid by Purchaser to Sellers [REDACTED] and [REDACTED],
individually, under this Agreement, for the LLC Units sold by Sellers and for
the goodwill and other intangibles owned by Sellers and Citiwaste, Sellers
[REDACTED] and [REDACTED] individually, agrees that for five years after the
Closing Date, Sellers [REDACTED] and [REDACTED] shall not, either directly or
through others, provide to a Competing Business services similar to those
Sellers [REDACTED] and [REDACTED] provided to, or through  either Citiwaste or
Purchaser.  Sellers [REDACTED] and [REDACTED] acknowledge and agree that this
non-competition provision is limited by the type of entities and individuals to
whom Sellers [REDACTED] and [REDACTED] may provide services in the future.  For
the avoidance of doubt, Sellers [REDACTED] and [REDACTED] will not be prevented
from providing the types of activities and services which Sellers [REDACTED] and
[REDACTED] provided in their ownership or involvement with Citiwaste, so long as
Sellers [REDACTED] and [REDACTED] are not providing those services to a
Competing Business.  Notwithstanding the foregoing, Sellers [REDACTED] and
[REDACTED] may own, directly or indirectly, solely as an investment, up to five
percent (5%) of any class of “publicly traded securities” of any business in
competition with either Citiwaste or Purchaser.  For the purposes of this
paragraph, the term “publicly traded securities” shall mean securities that are
traded on a national securities exchange or listed on the NASDAQ Stock Market. 
Sellers [REDACTED] and [REDACTED] acknowledge and agree that the restrictions in
this Section 14 as to time, geographical area, and scope of activity to be
restrained hereby are reasonable and do not impose greater restraints upon
Sellers [REDACTED] and [REDACTED] than are necessary to protect the goodwill and
other legitimate business interests of Purchaser, Citiwaste, as owned by
Purchaser.


Section 15.        Offset to Restrictions; Remedies.  Seller [REDACTED]
understands and agrees that the restrictions contained in Sections 13 and 14 of
this Agreement may limit his ability to engage in certain businesses within the
restricted area during the period provided for herein, but acknowledges that he
will receive sufficiently high remuneration and certain other benefits under
this Agreement to justify such restriction.  Seller [REDACTED] acknowledges that
money damages would not be a sufficient remedy for his breach of either of
Sections 13 or 14, and Seller [REDACTED] agrees that either or both of Citiwaste
and Purchaser shall be entitled to enforce the provisions of Sections 13 and 14
by specific performance and injunctive relief as remedies for such breach or any
threatened breach, without any requirement for the securing or posting of any
bond in connection with such remedies.  Such remedies shall not be deemed the
exclusive remedies for a breach of Sections 13 and 14, but shall be in addition
to all remedies available at law or in equity to either of Citiwaste or
Purchaser, including, without limitation, the recovery of damages from Seller
[REDACTED].
 
16

--------------------------------------------------------------------------------

Section 16.       Agreement Regarding Restrictions.  Purchaser and Seller
[REDACTED] expressly understand and agree that the restrictions contained in
Sections 13 and 14 are reasonable and necessary to protect the proprietary
rights of Citiwaste and Purchaser.  Nevertheless, if any of the aforesaid
restrictions are found by a court having jurisdiction to be unreasonable, or
overly broad as to geographic area or time, or otherwise unenforceable,
Purchaser and Seller [REDACTED] intend for the restrictions therein set forth to
be modified by such court only to the least extent required to make them
reasonable and enforceable and, as so modified by the court, to be fully
enforced.


Section 17.       Amendment and Waiver.  This Agreement may not be amended or
supplemented at any time except by an instrument in writing signed on behalf of
each party hereto.  Any provision of this Agreement may be waived at any time by
the party entitled to the benefits thereof.  The waiver by any party hereto of
any condition or of a breach of another provision of this Agreement shall not
operate or be construed as a waiver of any other condition or subsequent
breach.  The waiver by any party hereto of any of the conditions precedent to
its obligations under this Agreement shall not preclude it from seeking redress
for breach of this Agreement other than with respect to the condition so waived.


Section 18.       Assignment.  No party may assign this Agreement or any right
under this Agreement without the prior written consent of the other party,
except for an assignment incident to a merger, consolidation, or reorganization
of a party.  Nothing in this Agreement, expressed or implied, is intended to
confer on any person, other than the parties, any rights or remedies under or by
reason of this Agreement.


Section 19.       Notices.  All notices, requests, demands, claims and other
communications which are required to be or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given if (i) delivered
in person or by courier, or (ii) sent by nationally recognized overnight
delivery service , to the parties hereto at the following addresses:


if to Purchaser:
PERSONAL AND CONFIDENTIAL
 
Sharps Compliance Corp.
 
9220 Kirby Drive, Suite 500
 
Houston, Texas  77054
 
Facsimile:  713.660.3574
 
Attn.:  David P. Tusa

 
17

--------------------------------------------------------------------------------

if to Sellers:
PERSONAL AND CONFIDENTIAL
 
[REDACTED]
 
[REDACTED]
 
Brooklyn, New York 11210
   
With a copy to:
[REDACTED], Esq.
 
[REDACTED]
 
Brooklyn, New York 11210



or to such other address as any party shall have furnished to the other by
notice given in accordance with this Section 19.  Such notices shall be
effective upon actual receipt by the intended recipient.


Section 20.        Trading of Common Stock.


(a)           Sharps Compliance Corp., which is issuing Common Stock to Sellers
hereunder, is a publicly traded company with its Common Stock (ticker: SMED)
trading on the NASDAQ exchange.  Sellers are aware of this fact and agree that
they will act in compliance with the terms of this Agreement, applicable Rule
144 regulations, and other applicable federal and state securities laws as to
any sales of Common Stock.
 
(b)          Certificates evidencing Common Stock shall not contain any
restrictive legend (“Unlegended Common Stock”) (i) if and to the extent the
Common Stock is no longer subject to the Lock-Up, (ii) following any sale of
such Common Stock pursuant to and in compliance with Rule 144, (iii) if such
Common Stock is eligible for sale under Rule 144 without the requirement for the
Purchaser to be in compliance with the current public information required under
Rule 144 as to such Common Stock and without volume or manner-of-sale
restrictions, and (iv) if such legend is not required under applicable
requirements of the Securities Act of 1933 (including judicial interpretations
and pronouncements issued by the staff of the Securities and Exchange
Commission) or any state securities laws.  The Purchaser agrees that following
such time as a legend is no longer required under this Section 20, it will, no
later than seven trading days following the delivery by the Sellers to the
Purchaser or its transfer agent of a certificate representing Common Stock
issued with a restrictive legend (such seventh trading day, the “Legend Removal
Date”), deliver or cause to be delivered to the Sellers Common Stock that is
free from all restrictive and other legends (however, the Purchaser shall use
reasonable best efforts to deliver such shares within five trading days).  If
required by the transfer agent, the Purchaser shall promptly cause its counsel
to provide a legal opinion in connection with any legend removal or issuance of
shares free from legend hereunder.  Without limiting the Purchaser’s obligation
to provide any such legal opinion or its liability for failing to timely do so,
and without imposing any obligation on the Sellers, if the Purchaser fails to
promptly provide any such required legal opinion, the Purchaser authorizes and
shall authorize the transfer agent to accept such legal opinion from [REDACTED]
or [REDACTED] or such other counsel as shall be selected by the Sellers in their
sole and absolute discretion, the reasonable cost of which legal opinion shall
be borne by the Purchaser.    The Purchaser may not make any notation on its
records or give instructions to the transfer agent that enlarge the restrictions
on transfer set forth in this Section 20.
 
18

--------------------------------------------------------------------------------

(c)           In addition to the Sellers’s other available remedies, the
Purchaser shall pay to the Sellers, in cash, as partial liquidated damages and
not as a penalty, for each $1,000 of Common Stock (based on the higher of the
Average Stock Price or the closing price of the Common Stock on the last trading
day immediately preceding the date such certificate is submitted to the transfer
agent) delivered for removal of the restrictive legend, $100 per trading day for
each trading day after the Legend Removal Date until such Common Stock is
delivered without a legend.  Nothing herein shall limit the Sellers’s right to
pursue actual damages for the Purchaser’s failure to deliver Unlegended Common
Stock as required hereby, and the Sellers shall have the right to pursue all
remedies available to them at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.
 
In lieu of delivering physical certificates representing the Unlegended Common
Stock, upon request of a Sellers, so long as the certificates therefor do not
bear a legend and the Sellers are not obligated to return such certificate for
the placement of a legend thereon, the Purchaser shall cause its transfer agent
to establish on its books a DRS-eligible book entry account for the Unlegended
Common Stock or electronically transmit the Unlegended Common Stock by crediting
the account of Sellers’s prime broker with the Depository Trust Purchaser
through its Deposit Withdrawal At Custodian system, provided that the
Purchaser’s Common Stock is DTC eligible and the Purchaser’s transfer agent
participates in the Deposit Withdrawal At Custodian system.  Such delivery must
be made on or before the Legend Removal Date.


Section 21.        Headings.  Headings contained in this Agreement are for
reference purposes only, and do not affect the meaning or interpretation of this
Agreement.


Section 22.        Counterpart Execution.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together constitute but one and the same instrument.


Section 23.       Integrated Agreement.  This Agreement constitutes the entire
agreement between and among the parties.  There are no agreements,
understandings, restrictions, warranties, or representations between or among
the parties other than those set forth in this Agreement.  This Agreement
supersedes all prior agreements and understandings between or among the
parties.  The terms and language of this Agreement were negotiated by the
parties at arm’s length and will not be construed strictly for or against any
party hereto, but rather according to their customary and ordinary meanings.
 
19

--------------------------------------------------------------------------------

Section 24.        Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
any choice of law rules that may direct the application of the laws of another
jurisdiction.


Section 25.        Electronic Delivery.  This Agreement may be signed in two or
more identical counterparts, and all of such counterparts, when taken together,
will be deemed to constitute the original of this Agreement. This Agreement may
be executed and delivered via electronic facsimile transmission or as a “.pdf”
attachment to an e-mail with the same force and effect as if it were executed
and delivered by the parties simultaneously in the presence of each other.


[SIGNATURE PAGE TO FOLLOW]
 
20

--------------------------------------------------------------------------------

EXECUTED effective as of the Effective Date set forth above.



 
SELLERS:
         
[REDACTED]
     
[REDACTED]




  PURCHASER:       SHARPS COMPLIANCE, INC.

 

  By:  
                  

  Name:

  Title:
 

 

  AGREED TO AND ACCEPTED IN ALL RESPECTS:

 

  SHARPS COMPLIANCE CORP.

     
By:
 

 
Name:
 

 
Title:
 

 
 
CITIWASTE, LLC

 

  By:  
                  

  Name:

  Title:
 

21

--------------------------------------------------------------------------------

SCHEDULES A through J


[REDACTED]
 
 
 
 
22

--------------------------------------------------------------------------------